 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    JOSHUA H. CRITTENDON,                                Case No. 2:17-cv-01700-RFB-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    JOE LOMBARDO, et al.,
10                           Defendants.
11

12          Presently before the court is pro se plaintiff Joshua H. Crittendon’s motion for docket

13   sheet, court order, and transcript (ECF No. 138), filed on January 24, 2019. The motion is

14   unopposed.

15          Also before the court is Crittendon’s motion to compel (ECF No. 151), filed on April 23,

16   2019. Defendants Las Vegas Metropolitan Police Department, Rogers, Sanchez, Torres, Brown,

17   Patimeteeporn, Senior, Trost, Verduzco, Binko, Reynolds, Johnson, and Williams filed a response

18   (ECF No. 152) on May 2, 2019. Crittendon did not file a reply.

19   I.     Motion for docket sheet, court order, and transcript

20          Crittendon requests a copy of the docket sheet and the court’s minutes of proceedings for

21   the hearing held on January 14, 2019. There was not a hearing held in this case on January 14,

22   2019, but there was a hearing on January 24, 2019. (Mins. of Proceedings (ECF No. 136).) The

23   court therefore understands Crittendon to be requesting the minutes of proceedings from the

24   hearing on January 24, 2019. The court finds there is good cause to grant this request and

25   therefore will order the clerk of court to mail these documents to Crittendon. To the extent

26   Crittendon requests a transcript of the hearing held on January 24, 2019, the motion is denied

27   without prejudice for Crittendon to complete the appropriate transcript designation forms. The

28   court will order the Clerk of Court to mail Crittendon the required forms to request a transcript.
 1   II.     Motion to compel

 2           Crittendon moves to compel defendants’ responses to interrogatories. His motion states

 3   that he is enclosing the responses that are incomplete, but the court did not receive the referenced

 4   enclosures. Under Local Rule 26-7, all motions to compel discovery “must set forth in full the

 5   text of the discovery originally sought and any response to it.” Without the disputed

 6   interrogatories and responses, the court is unable to evaluate whether there is a basis to compel

 7   discovery under Federal Rule of Civil Procedure 37(a)(3)(B). The court therefore will deny the

 8   motion to compel without prejudice.

 9   III.    Conclusion

10           IT IS THEREFORE ORDERED that plaintiff Joshua H. Crittendon’s motion for docket

11   sheet, court order, and transcript (ECF No. 138) is GRANTED in part and DENIED without

12   prejudice in part as stated in this order.

13           IT IS FURTHER ORDERED that the clerk of court must mail Crittendon courtesy copies

14   of (1) the docket sheet, which includes the minutes of proceedings for the hearing held on January

15   24, 2019 (ECF No. 136), and (2) a transcript order form.

16           IT IS FURTHER ORDERED that Crittendon’s motion to compel (ECF No. 151) is

17   DENIED without prejudice.

18

19           DATED: June 11, 2019

20

21
                                                          BRENDA WEKSLER
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                  Page 2 of 2
